Title: Abigail Adams to Chandler Robbins Jr., 10 January 1783
From: Adams, Abigail
To: Robbins, Chandler Jr.



Sir

ca. 10 January 1783



The Letter which you find enclosed you will be kind enough to sink should you be so unfortunate as to be captured; if you arrive safe and find it necessary to forward it to the Hague; you will cover it with a few lines from yourself. Accept my best wishes for your safety and prosperity, and my sincere thanks for the care and attention you paid to the education of my children during my absence that period of your preceptorship to them—it is with regret that I part with you on their account and my own. Few young gentlemen are so well qualified or so much disposed “to rear the tender thought and teach the young idea how to shoot.” It is an observation not the less true for being common, that example is more forcible, but when they were so agreeably united; they could not fail of a due impression on the minds of youth.
The early precepts of your Parents and the virtuous education you have received and practice upon render every thing unnecessary by way of Caution or advice; nor need I remark to you that the true use of travel is to enlarge the understanding to rectify the judgment and to correct and rub off most of those local attachments which every man is apt to acquire by a prejudice in favour of his own Country and Laws and manners and Government, by comparing his own with other Nations, he will be led to believe there is something to praise and something to amend in all each.
The disposition which you have ever discovered to please and oblige your friends where ever you reside; and leave in the minds of your acquaintance a pleasing remembrance of you. Among that number you will do yourself the justice to believe your friend and humble Servt.

A Adams

